EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Garthwaite on 08/16/22.

The application has been amended as follows: 
Claim 14 line 4 “comprising the first or a” has been changed to --comprising the encoder or a--
Claim 19 line 2 “motor and a flywheel connected” has been changed to --motor and the flywheel connected--
Claim 20 line 7 “motor and a flywheel connected” has been changed to --motor and the flywheel connected--

Election/Restrictions
Claim 15 is allowable. Claims 1 and 8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/25/21, is hereby withdrawn and claims 1, 4, 8-10, and 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/02/22, with respect to the amended claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or make obvious the entire combination of claim recitations set forth in either of claims 1 and 8.  Specifically, claims 1 and 8 require program instructions stored in memory and executable by the processor that, when executed, cause the stability manager to determine that hoisted object is unstable based on the measurement that corresponds to an angular velocity of the hoisted object, and to use the motor driver to determine the angular momentum of the enclosure and the hoisted object, select a selected angular velocity of the flywheel to reduce the angular velocity of the hoisted object based at least in part of the angular momentum of the enclosure and the hoisted object, and rotate at least the flywheel at the selected angular velocity, according to the rotation of at least the first driveshaft and the flywheel detected by the encoder, to reduce the angular velocity of the hoisted object.

The prior art of record does not anticipate or make obvious the entire combination of claim recitations required by claim 15. Notably, claim 15 requires an inertial measurement unit which senses an angular velocity of the enclosure corresponding to the angular velocity of the hoisted object; and a load sensor to determine an angular momentum of the enclosure and the hoisted object and wherein the stabilizer assembly further comprises at least one drive shaft coupled to a flywheel and wherein the sensor pack further comprises an encoder configured to detect a rotation of the at least one drive shaft and the flywheel, and the method further comprises rotating the flywheel at a selected angular velocity based on the detected angular momentum of the enclosure and the hoisted object to reduce the velocity of the hoisted object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                             

/SANG K KIM/Primary Examiner, Art Unit 3654